Title: To Alexander Hamilton from Lewis Tousard, 2 June 1800
From: Tousard, Lewis
To: Hamilton, Alexander

Bound Brook [New Jersey] June 2d 1800
Mon cher General 
Ce que j’avois prévû est arrive; après avoir été prévenir le Lt Col. Smith que j’avois établi trois rendezvous, et que J’allois commencer à éxécuter vos ordres. J’ai fait marcher un tambour et un fifre avec un Serjeant, quelques hommes et un drapeau. A peine ils étoient arrivés au centre du 13e Regt que le Major Ripley, quoiqu’il ne fut pas officier de jour, les a fait cesser, et leur a ordonné de se retirer: Je me Suis rendu chez le Coll. Smith: Sa conduitte indécente vis avis de moi ne peut être égalée que par la modération et le calme avec lequel je lui ai dit que je me conformerois à ses ordres. J’avoir méné avec moi le Captn. Huger pour témoin de cette entrevue dont je n’entreprendrai de vous representer ni l’aigreur, ni l’amertume, ni même le sarcasme que ce commandant a employé.
Je me rends à Philadelphie, après avois établi mes trois rendezvous Sur un bon pied et avoir fixé la maniere dont le Paymaster puisse leur compter l’argent du recrutement.
Je vais de Suite me rendre a Boston ou à Newport à moins de quelqu’ordre contraire.
Je Suis avec respect   Mon cher General   Votre tres humble et tres obeissant Serviteur

Lewis Tousard
Major General Hamilton


